USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC#
x DATE FILED:__ 3/6/2020 _
KIRA VUPPALA,
Plaintiff,
19-cv-8611 (LIL)
-V-

ORDER
15 NNA STREET LLC, ET AL,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

The Court has been informed that the parties have reached a settlement in this case.
Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and without
prejudice to restoring the action to the Court’s calendar, provided the application to restore the
action is made within thirty (30) days of this Order. Any application to reopen filed after thirty
(30) days from the date of this Order may be denied solely on that basis. Any pending motions

are DISMISSED as moot, and all conferences and deadlines are CANCELLED.

SO ORDERED. et Sp ae :
Dated: March 6, 2020 fel Pits.

New York, New York LEWIS J. LIMAN
United States District Judge

 
